Order reversed and the motion denied. No opinion. Present — Peck, P. J., Glennon, Dore, Van Yoorhis and Shientag, JJ.; Glennon and Dore, JJ., dissent as follows: In our opinion the order granting a temporary injunction, should be modified by inserting in the second decretal paragraph (1) the word “further” before the word “proceedings”; and (2) the words “ pending application to modify ” before the words “ the judgment of separation ” in said paragraph; and as so modified affirmed, without costs. This modification carries out the clear intention of Special Term in its memorandum decision only to maintain the status quo; and plaintiffs’ attorneys by letter of March 31, 1950, have already indicated to defendants’ attorney that it is not their intention to interfere with the status quo or the payments required to be made under the existing Kings County decree, but only to enjoin, pending trial, the further proceeding asking an increase of alimony under that decree. [See post, p. 873.]